

117 S1771 IS: National Cold War Center Act of 2021
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1771IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Cotton (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize reference to the museum located at Blytheville/Eaker Air Force Base in Blytheville, Arkansas, as the National Cold War Center.1.Short titleThis Act may be cited as the National Cold War Center Act of 2021.2.Findings Congress makes the following findings:(1)The BAFB Cold War Museum, Inc., a nonprofit corporation under section 501(c)(3) of the Internal Revenue Code of 1986, is responsible for the finances and management of the National Cold War Museum at Blytheville/Eaker Air Force Base in Blytheville, Arkansas.(2)The National Cold War Center, located on the Blytheville/Eaker Air Force Base, will be recognized as a major tourist attraction in Arkansas that will provide an immersive and authoritative experience in informing, interpreting, and honoring the legacy of the Cold War.(3)The Blytheville/Eaker Air Force Base has the only intact, publicly accessible Alert Facility and Weapons Storage Facility in the United States.(4)There is an urgent need to preserve the stories, artifacts, and heroic achievements of the Cold War.(5)The United States has a need to preserve forever the knowledge and history of the United Stats' achievements in the Cold War century and to portray that history to citizens, visitors, and school children for centuries to come.(6)The National Cold War Center seeks to educate a diverse group of audiences through its collection of artifacts, photographs, and firsthand personal accounts of the participants in the war on the home front.3.PurposesThe purposes of this Act are—(1)to authorize references to the museum located at Blytheville/Eaker Air Force Base in Blytheville, Arkansas, including its future and expanded exhibits, collections, and educational programs, as the National Cold War Center; (2)to ensure the continuing preservation, maintenance, and interpretation of the artifacts, documents, images, and history collected by the Center;(3)to enhance the knowledge of the American people of the experience of the United States during the Cold War years;(4)to provide and support a facility for the public display of the artifacts, photographs, and personal histories of the Cold War years; and(5)to ensure that all future generations understand the sacrifices made to preserve freedom and democracy, and the benefits of peace for all future generations in the 21st century and beyond.4.Reference to America’s Cold War CenterThe museum located at Blytheville/Eaker Air Force Base in Blytheville, Arkansas, is hereby authorized to be referred to as the National Cold War Center. 